Citation Nr: 0612162	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for anxiety disorder 
claimed as secondary to medications taken for service-
connected irritable bowel disease with gastritis and 
cholecystectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to April 1971 and December 1972 and March 1992.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Houston 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In December 2003, the Board remanded this case for 
further development and in November 2005, the Board remanded 
the case for a VA examination. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board recognizes that there have been 
previous remands for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

In the November 2005 remand, the Board, asked the AOJ to 
arrange for a VA examination to determine the nature and 
etiology of the veteran's anxiety disorder, and to then 
readjudicate the claim.  There is no indication that such a 
VA examination was scheduled, or that the claim was 
readjudicated.  (See November 2005 Board remand, p. 1-3, 
indented paragraph #'s:1 and 2.).  The United States Court of 
Appeals for Veterans Claims has held that where remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. See Stegall 
v. West, 11 Vet. App. 268 (1998).  Given the above, the Board 
has no recourse but to remand the case to the AOJ, again, for 
the actions that were not previously completed.  

As the record shows that the veteran receives continuous 
treatment at San Antonio VA Medical Center (VAMC), more 
recent records may be outstanding.  As such treatment records 
might have a bearing on the veteran's claim (and are 
constructively of record), they must be secured.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the present 
appeal, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his for 
service connection, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for an anxiety 
disorder since August 2004.  The RO 
should obtain copies of all treatment 
or evaluation records (those not yet 
secured) from the identified sources, 
specifically including any records of 
treatment at San Antonio VAMC. 

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of 
his anxiety disorder.  It is imperative 
that the claims file be made available 
to and be reviewed by the examiner in 
connection with the examination.  The 
examiner should provide an opinion as 
to the etiology of the anxiety 
disorder, to include the following: 
whether it is at least as likely as not 
that the veteran's anxiety disorder was 
caused or aggravated (i.e. increased in 
disability) by his service-connected 
irritable bowel disease with gastritis 
and cholecystectomy, to specifically 
include any medications taken for the 
service-connected irritable bowel 
disease with gastritis and 
cholecystectomy.  A complete rationale 
should be provided for all opinions 
expressed.

4.  After completion of the above, and 
any other development deemed necessary, 
the RO should review the expanded 
record and determine if the benefit 
sought can be granted.  Unless the 
benefit sought is granted, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






